UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-12079 Calpine Corporation (A Delaware Corporation) I.R.S. Employer Identification No. 77-0212977 717 Texas Avenue, Suite 1000, Houston, Texas 77002 Telephone: (713)830-8775 Not Applicable (Former Address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X]No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [X]Yes[]No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:444,234,522 shares of Common Stock, par value $.001 per share, outstanding on May 3, 2010. CALPINE CORPORATION AND SUBSIDIARIES REPORT ON FORM 10-Q For the Quarter Ended March 31, 2010 INDEX Page Definitions iii Forward-Looking Statements vii Where You Can Find Other Information vii PARTI—FINANCIAL INFORMATION Item1.Financial Statements Consolidated Condensed Statements of Operations for the Three Months Ended March 31, 2010 and 2009 1 Consolidated Condensed Balance Sheets at March 31, 2010, and December31, 2009 2 Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 3 Notes to Consolidated Condensed Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Introduction and Overview 25 Results of Operations 27 Commodity Margin and Adjusted EBITDA 29 Liquidity and Capital Resources 32 Risk Management and Commodity Accounting 37 New Accounting Standards and Disclosure Requirements 40 Item 3.Quantitative and Qualitative Disclosures About Market Risk 40 Item 4.Controls and Procedures 40 PART II—OTHER INFORMATION Item 1.Legal Proceedings 41 Item 1A.Risk Factors 41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6.Exhibits 42 Signatures 43 ii DEFINITIONS As used in this Report, the following abbreviations and terms have the meanings as listed below. Additionally, the terms “Calpine,” “we,” “us” and “our” refer to Calpine Corporation and its consolidated subsidiaries, unless the context clearly indicates otherwise. The term “Calpine Corporation” refers only to Calpine Corporation and not to any of its subsidiaries. Unless and as otherwise stated, any references in this Report to any agreement means such agreement and all schedules, exhibits and attachments in each case as amended, restated, supplemented or otherwise modified to the date of filing this Report. ABBREVIATION DEFINITION 2009 Form10-K Calpine Corporation’s Annual Report on Form10-K for the year ended December31, 2009, filed with the SEC on February25,2010 Adjusted EBITDA EBITDA as adjusted for the effects of (a) impairment charges, (b) reorganization items, (c) major maintenance expense, (d) operating lease expense, (e) any unrealized gains or losses on commodity derivative mark-to-market activity, (f) adjustments to reflect only the Adjusted EBITDA from our unconsolidated investments, (g) stock-based compensation expense, (h) non-cash gains or losses on sales, dispositions or impairments of assets, (i) non-cash gains and losses from intercompany foreign currency translations, (j) any gains or losses on the repurchase or extinguishment of debt and (k) any other extraordinary, unusual or non-recurring items AOCI Accumulated Other Comprehensive Income Average availability Represents the total hours during the period that our plants were in-service or available for service as a percentage of the total hours in the period Average capacity factor (excluding peakers) The average capacity factor (excluding peakers) is a measure of total actual generation as a percent of total potential generation. It is calculated by dividing (a)total MWh generated by our power plants (excluding peakers) by (b)the product of multiplying (i)the average total MW in operation during the period by (ii)the total hours in the period BLM Bureau of Land Management of the U.S. Department of the Interior Blue Spruce Blue Spruce Energy Center, LLC, an indirect, wholly owned subsidiary that owns Blue Spruce Energy Center, a 310 MW natural gas-fired peaker power plant located in Aurora, Colorado Btu British thermal unit(s), a measure of heat content CalGen Calpine Generating Company, LLC, an indirect, wholly owned subsidiary CalGen Third Lien Debt Together, the $680,000,000 Third Priority Secured Floating Rate Notes Due 2011, issued by CalGen and CalGen Finance Corp.; and the $150,000,/2% Third Priority Secured Notes Due 2011, issued by CalGen and CalGen Finance Corp., in each case repaid on March29, 2007 Calpine Equity Incentive Plans Collectively, the Director Plan and the Equity Plan, which provide for grants of equity awards to Calpine employees and non-employee members of Calpine’s Board of Directors CCFC Calpine Construction Finance Company, L.P., an indirect, wholly owned subsidiary CCFC Notes The $1.0 billion aggregate principal amount of 8.0% Senior Secured Notes due 2016 issued May19, 2009, by CCFC and CCFC Finance Corp. CCFC Old Notes The $415 million total aggregate principal amount of Second Priority Senior Secured Floating Rate Notes Due 2011 issued by CCFC and CCFC Finance, comprising $365 million aggregate principal amount issued August14, 2003, and $50 million aggregate principal amount issued September25, 2003, and redeemed, in each case, on June18, 2009 CCFCP CCFC Preferred Holdings, LLC CCFCP Preferred Shares The $300 million of six-year redeemable preferred shares due 2011 issued by CCFCP and redeemed on or before July1, 2009 iii ABBREVIATION DEFINITION CCFC Term Loans The $385 million First Priority Senior Secured Institutional Term Loans due 2009 borrowed by CCFC under the Credit and Guarantee Agreement, dated as of August14, 2003, among CCFC, the guarantors party thereto, and Goldman Sachs Credit Partners L.P., as sole lead arranger, sole bookrunner, administrative agent and syndication agent, and repaid on May19, 2009 CEHC Conectiv Energy Holding Company, a wholly owned subsidiary of Conectiv Channel Energy Center Our 593 MW natural gas-fired cogeneration power plant located in Houston, Texas Chapter11 Chapter11 of the U.S. Bankruptcy Code Cogeneration Using a portion or all of the steam generated in the power generating process to supply a customer with steam for use in the customer’s operations CommodityCollateralRevolver Commodity Collateral Revolving Credit Agreement, dated as of July8, 2008, among Calpine Corporation as borrower, Goldman Sachs Credit Partners L.P., as payment agent, sole lead arranger and sole bookrunner, and the lenders from time to time party thereto Commodity expense The sum of our expenses from fuel and purchased energy expense, fuel transportation expense, transmission expense and cash settlements from our marketing, hedging and optimization activities that are included in our mark-to-market activity in fuel and purchased energy expense, but excludes the unrealized portion of our mark-to-market activity Commodity Margin Non-GAAP financial measure that includes power and steam revenues, sales of purchased power and natural gas, capacity revenue, REC revenue, sales of surplus emission allowances, transmission revenue and expenses, fuel and purchased energy expense, fuel transportation expense, RGGI compliance costs, and cash settlements from our marketing, hedging and optimization activities that are included in mark-to-market activity, but excludes the unrealized portion of our mark-to-market activity and other revenues Commodity revenue The sum of our revenues from power and steam sales, sales of purchased power and natural gas, capacity revenue, REC revenue, sales of surplus emission allowances, transmission revenue, and cash settlements from our marketing, hedging and optimization activities that are included in our mark-to-market activity in operating revenues, but excludes the unrealized portion of our mark-to-market activity Company Calpine Corporation, a Delaware corporation, and its subsidiaries Conectiv Conectiv Energy,a wholly owned subsidiary of PHI Confirmation Order The order of the U.S. Bankruptcy Court entitled “Findings of Fact, Conclusions of Law, and Order Confirming Sixth Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the U.S. Bankruptcy Code,” entered December 19, 2007, confirming the Plan of Reorganization pursuant to section 1129 of the U.S. Bankruptcy Code CPUC California Public Utilities Commission Director Plan Calpine Corporation 2008 Director Incentive Plan EBITDA Earnings before interest, taxes, depreciation and amortization Effective Date January31, 2008, the date on which the conditions precedent enumerated in the Plan of Reorganization were satisfied or waived and the Plan of Reorganization became effective Emergence Date Market Capitalization The weighted average trading price of Calpine Corporation’s common stock over the 30-day period following the date on which it emerged from Chapter 11 bankruptcy protection, as defined in and calculated pursuant to Calpine Corporation’s amended and restated certificate of incorporation and reported in its Current Report on Form 8-K filed with the SEC on March 25, 2008 EPA U.S. Environmental Protection Agency Equity Plan Calpine Corporation 2008 Equity Incentive Plan Exchange Act U.S. Securities Exchange Act of 1934, as amended iv ABBREVIATION DEFINTION First Lien Credit Facility Credit Agreement, dated as of January 31, 2008, as amended by the First Amendment to Credit Agreement and Second Amendment to Collateral Agency and Intercreditor Agreement, dated as of August 20, 2009, among Calpine Corporation, as borrower, certain subsidiaries of the Company named therein, as guarantors, the lenders party thereto, Goldman Sachs Credit Partners L.P., as administrative agent and collateral agent, and the other agents named therein First Lien Notes $1.2 billion aggregate principal amount of 7 1/4% senior secured notes due 2017 issued October 21, 2009, in exchange for a like principal amount of term loans under the First Lien Credit Facility GAAP Generally accepted accounting principles in the U.S. Geysers Assets Our geothermal power plant assets, including our steam extraction and gathering assets, located in northern California consisting of 15 operating power plants and one plant not in operation GHG Greenhouse gas(es), primarily carbon dioxide (CO2), and including methane (CH4), nitrous oxide (N2O), sulfur hexafluoride (SF6), hydrofluorocarbons (HFCs) and perfluorocarbons (PFCs) Greenfield LP Greenfield Energy Centre LP, a 50% joint venture interest between certain of our subsidiaries and a third party which operates the Greenfield Energy Centre, a 1,005 MW natural gas-fired power plant in Ontario, Canada Heat Rate(s) A measure of the amount of fuel required to produce a unit of power ISO Independent System Operator ISO NE ISO New England kWh Kilowatt-hour(s), a measure of power produced LIBOR London Inter-Bank Offered Rate Lyondell Collectively, Lyondell Chemical Co. and certain of its subsidiaries, which filed for protection under Chapter 11 in the U.S. Bankruptcy Court Market Capitalization As of any date, Calpine Corporation’s then market capitalization calculated using the rolling 30-day weighted average trading price of Calpine Corporation’s common stock, as defined in and calculated in accordance with the Calpine Corporation amended and restated certificate of incorporation Market Heat Rate(s) The regional power price divided by the corresponding regional natural gas price MMBtu Million Btu MW Megawatt(s), a measure of plant capacity MWh Megawatt hour(s), a measure of power produced NOL(s) Net operating loss(es) NYISO New York ISO NYMEX New York Mercantile Exchange OCI Other Comprehensive Income OMEC Otay Mesa Energy Center, LLC, an indirect, wholly owned subsidiary that owns the Otay Mesa Energy Center, a 608 MW power plant located in San Diego county, California OTC Over-the-Counter PCF Power Contract Financing, L.L.C. PCF III Power Contract Financing III, LLC PG&E Pacific Gas & Electric Company PHI Pepco Holdings, Inc. PJM Pennsylvania - New Jersey - Maryland Interconnection v ABBREVIATION DEFINITION Plan of Reorganization Sixth Amended Joint Plan of Reorganization Pursuant to Chapter11 of the U.S. Bankruptcy Code filed by the U.S. Debtors with the U.S. Bankruptcy Court on December19, 2007, as amended, modified or supplemented through the filing of this Report PPA(s) Any term power purchase agreement or other contract for a physically settled sale (as distinguished from a financially settled future, option or other derivative or hedge transaction) of any power product, including power, capacity and/or ancillary services, in the form of a bilateral agreement or a written or oral confirmation of a transaction between two parties to a master agreement, including sales related to a tolling transaction in which the purchaser provides the fuel required by us to generate such power and we receive a variable payment to convert the fuel into power and steam PSCo Public Service Company of Colorado, a wholly owned subsidiary of Xcel Energy Inc. REC Renewable Energy Credit RGGI Regional Greenhouse Gas Initiative Rocky Mountain Rocky Mountain Energy Center, LLC, an indirect, wholly owned subsidiary that owns Rocky Mountain Energy Center, a 621 MW combined-cycle, natural gas-fired power plant located in Keenesburg, Colorado SDG&E San Diego Gas & Electric Company SEC U.S. Securities and Exchange Commission SO2 Sulfur dioxide Spark spread(s) The difference between the sales price of power per MWh and the cost of fuel to produce it Steam Adjusted Heat Rate The adjusted Heat Rate for our natural gas-fired power plants, excluding peakers, calculated by dividing (a) the fuel consumed in Btu reduced by the net equivalent Btu in steam exported to a third party by (b) the kWh generated. Steam Adjusted Heat Rate is a measure of fuel efficiency, so the lower our Steam Adjusted Heat Rate, the lower our cost of generation TCEQ Texas Commission on Environmental Quality U.S. Bankruptcy Court U.S. Bankruptcy Court for the Southern District of New York U.S. Debtors Calpine Corporation and each of its subsidiaries and affiliates that filed voluntary petitions for reorganization under Chapter11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court, which matters are being jointly administered in the U.S. Bankruptcy Court under the caption In re Calpine Corporation, et al., Case No.05-60200 (BRL) VAR Value-at-risk VIE(s) Variable interest entity(ies) Whitby Whitby Cogeneration Limited Partnership, a 50% equity interest vi INDEX Forward-Looking Statements In addition to historical information, this Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section27A of the U.S. Securities Act of 1933, as amended, and Section21E of the Exchange Act. We use words such as “believe,” “intend,” “expect,” “anticipate,” “plan,” “may,” “will,” “should,” “estimate,” “potential,” “project” and similar expressions to identify forward-looking statements. Such statements include, among others, those concerning our expected financial performance and strategic and operational plans, as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and that a number of risks and uncertainties could cause actual results to differ materially from those anticipated in the forward-looking statements. Such risks and uncertainties include, but are not limited to: • The uncertain length and severity of the current general financial and economic downturn, the timing and strength of an economic recovery, if any, and their impacts on our business including demand for our power and steam products, the ability of customers, suppliers, service providers and other contractual counterparties to perform under their contracts with us and the cost and availability of capital and credit; • Financial results that may be volatile and may not reflect historical trends due to, among other things, fluctuations in prices for commodities such as natural gas and power, fluctuations in liquidity and volatility in the energy commodities markets and our ability to hedge risks; • Our ability to manage our customer and counterparty exposure and credit risk, including our commodity positions; • Our ability to manage our significant liquidity needs and to comply with covenants under our First Lien Credit Facility, our First Lien Notes and other existing financing obligations; • Competition, including risks associated with marketing and selling power in the evolving energy markets; • Regulation in the markets in which we participate and our ability to effectively respond to changes in laws and regulations or the interpretation thereof including changing market rules and evolving federal, state and regional laws and regulations including those related to GHG emissions and derivative transactions; • Natural disasters such as hurricanes, earthquakes and floods, or acts of terrorism that may impact our power plants or the markets our power plants serve; • Seasonal fluctuations of our results and exposure to variations in weather patterns; • Disruptions in or limitations on the transportation of natural gas and transmission of power; • Our ability to attract, retain and motivate key employees; • Our ability to implement our business plan and strategy; • Risks related to our geothermal resources, including the adequacy of our steam reserves, unusual or unexpected steam field well and pipeline maintenance requirements, variables associated with the injection of wastewater to the steam reservoir and potential regulations or other requirements related to seismicity concerns that may delay or increase the cost of developing or operating geothermal resources; • Risks associated with the operation, construction and development of power plants, including unscheduled outages or delays and plant efficiencies; • Present and possible future claims, litigation and enforcement actions; • The expiration or termination of our PPAs and the related results on revenues; • Our planned asset divestiture and/or acquisition may not close as planned; • Future PJM capacity revenues expected from the planned acquisition of the power generation assets from Conectiv may not occur at expected levels; and • Other risks identified in this Report and our 2009 Form 10-K. Given the risks and uncertainties surrounding forward-looking statements, you should not place undue reliance on these statements. Many of these factors are beyond our ability to control or predict. Our forward-looking statements speak only as of the date of this Report. Other than as required by law, we undertake no obligation to update or revise forward-looking statements, whether as a result of new information, future events, or otherwise. Where You Can Find Other Information Our website is www.calpine.com. Information contained on our website is not part of this Report. Information that we furnish or file with the SEC, including our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K and any amendments to or exhibits included in these reports are available for download, free of charge, on our website soon after such reports are filed with or furnished to the SEC. Our SEC filings, including exhibits filed therewith, are also available at the SEC’s website at www.sec.gov. You may obtain and copy any document we furnish or file with the SEC at the SEC’s public reference room at treet, NE, Room 1580, Washington, D.C. 20549-1004. You may obtain information on the operation of the SEC’s public reference facilities by calling the SEC at 1-800-SEC-0330. You may request copies of these documents, upon payment of a duplicating fee, by writing to the SEC at its principal office at treet, NE, Room 1580, Washington, D.C. 20549-1004. vii INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements CALPINE CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedMarch31, (in millions, except share and per share amounts) Operating revenues $ $ Cost of revenue: Fuel and purchased energy expense Plant operating expense Depreciation and amortization expense Other cost of revenue 20 23 Total cost of revenue Gross profit Sales, general and other administrative expense 25 45 Income from unconsolidated investments in power plants (7 ) (17 ) Other operating expense 5 3 Income from operations Interest expense Interest (income) (2 ) (6 ) Other (income) expense, net 6 4 Income (loss) before reorganization items and income taxes (37 ) 43 Reorganization items — 3 Income (loss) before income taxes (37 ) 40 Income tax expense 11 9 Net income (loss) (48 ) 31 Net loss attributable to the noncontrolling interest 1 1 Net income (loss) attributable to Calpine $ ) $
